PCIJ_AB_47_InterpretationMemelStatute_GBR-FRA-ITA-JPN_LTU_1932-06-24_ORD_01_TL_00_EN.txt. PERMANENT COURT OF INTERNATIONAL JUSTICE

ORDER MADE BY THE COURT
ON JUNE 24th, 1932. 1932.
June 24th.

General list:
No. 47.

TWENTY-FIFTH SESSION.

June 24th, 1932.

INTERPRETATION OF THE STATUTE
OF THE MEMEL TERRITORY

Before : M. GUERRERO, Vice-President, acting as President ; Mr. KEL-
LoGG, Baron RoLiN-JAEQUEMYNS, Count ROSTWOROWSKI,
MM. FROMAGEOT, DE BUSTAMANTE, ALTAMIRA, ANZILOTTI,
Urrotia, Apatcr, Sir Crecit Hurst, MM. ScHtcxKine,
NecuLesco, Jhr. van Eysinca, M. Wane, Judges ;
M. Rémer’is, Judge ad hoc.

The Court,

composed as above,
after deliberation,

Makes the following order :

Having regard to Article 48 of the Statute of the Court,

Having regard to Articles 33 and 39 of the Rules of Court,

Having regard to the application of April 11th, 1932, filed by
the Governments of His Britannic Majesty in the United King-
dom of Great Britain and Northern Ireland, of the French Repub-
lic, of His Majesty the King of Italy, and of His Majesty the
Emperor of Japan, instituting proceedings against the Government
of the Republic of Lithuania, relating to differences of opinion
as to whether certain acts of the latter Government are in
conformity with the Statute of the Memel Territory which is
annexed to the Convention of May 8th, 1924, concerning Memel ; :

Whereas by this application the Court is asked to pass upon
the six following points: L

‘(x) whether the Governor of the Memel Territory has the right
to. dismiss the President of the Directorate ;

22
ORDER OF JUNE 24th, 1932 262

2) in the case of an affirmative decision, whether this right
only exists under certain conditions or in certain circumstances,
and what those conditions or circumstances are ;

“{3) if the right to dismiss the President of the Directorate
is admitted, whether such dismissal involves the termination of
the appointments of the other members of the Directorate ;

“(4) if the right to dismiss the President of the Directorate
only exists under certain conditions or in certain circumstances,
whether the dismissal of M. Bôttcher, carried out on February 6th,
1932, is in order in the circumstances in which it took place ;

“(5) whether, in the circumstances in which it took place, the
appointment of the Directorate presided over by M. Simaitis is
in order ; |

“(6) whether the dissolution of the Diet, carried out by the
Governor of the Memel Territory on March z22nd, 1932, when
the Directorate presided over by M. Simaitis had not received the
confidence of the Diet, is in order.”

Having regard to the preliminary objection filed on May 31st,
1932, by the Respondent Government, whereby the Court is asked
inter alia ‘to declare that it has no jurisdiction to give a decision,
at the present stage of the proceedings, upon points 5 and 6 of the
application presented to the Court on April r1th, 1932”

Whereas, by a judgment rendered this day, the Court has
overruled the preliminary objection raised by the Lithuanian
Government, and reserved points 5 and 6 of the application insti-
tuting proceedings of April r1th, 1932, for judgment on the merits ;

Whereas, in the Counter-Case which it filed on May 31st, 1932,
the Lithuanian Government abstained, by reason of its preliminary
objection, from dealing with points 5 and 6;

Whereas, on the other hand, the Applicant Powers have dealt
with these points in the Case which they filed on April 30th, 1932 ;

Whereas the Lithuanian Government should be afforded an
opportunity of filing a written document on the merits of the
points in question,

THE CoURT

Fixes July oth, 1932, as the date of expiration of the period
within which the Lithuanian Government may file a Counter-Case
on points 5 and 6 of the application of April 11th, 1932.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-fourth day of June,
one thousand nine hundred and thirty-two, in six copies, one of

23
ORDER OF JUNE 24th, 1932 263

which shall be placed in the Archives of the Court and the others
delivered to the Agents of the Government of His Britannic
Majesty in the United Kingdom of Great Britain and Northern
Ireland, the Government of the French Republic, the Government
of His Majesty the King of Italy, the Government of His Majesty
the Emperor of Japan, and of the Government of the Republic
of Lithuania respectively.

(Signed) J. G. GUERRERO,
Acting-President.

(Signed) À. HAMMARSKJOLD,
Registrar.

24
